Dismissed and Memorandum Opinion filed July 14, 2015.




                                            In The

                        Fourteenth Court of Appeals

                                  NO. 14-15-00135-CV

                      MECCA FARMS GROUP, LLC, Appellant

                                             V.
                        JUBOORI METAL WORKS, Appellee

                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-71994

                     MEMORANDUM                      OPINION
      This is an appeal from a judgment signed January 21, 2015. The clerk’s record was
filed April 1, 2015. The reporter’s record was filed March 20, 2015. No brief was filed.

      On May 28, 2015, this court issued an order stating that unless appellant submitted a
brief on or before June 29, 2015, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, McCally and Donovan.